Citation Nr: 1746473	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $3000.00, to include the issue of the validity of the overpayment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1998 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2017); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA compensation benefits.  In his written statements, the Veteran has indicated that he disagrees with the validity of the debt.  For the sake of completeness, the Board will address the preliminary matter of the validity of the debt and notes that the validity of the creation of the debt was addressed in the February 2011 statement of the case from the Muskogee RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).


FINDING OF FACT

The evidence of record does not establish that the Veteran received an improperly created overpayment of $3000.00 or that the $3000.00 debt claimed by the Muskogee RO is valid.


CONCLUSION OF LAW

The claimed overpayment of VA compensation benefits in the amount of $3000.00 was not properly created and the debt is not valid. 38 U.S.C.A. §§ 1114 (a), 5313(a)(c)(d) (West 2014); 38 C.F.R. § 3.665(a)(c)(d) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2017).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2017). 

As previously stated, the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper, 1 Vet. App. at 434.  In order for the Board to determine that the overpayment was not properly created, and that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.

The debt at issue arose in conjunction with the Veteran's claim for educational assistance benefits.  In September 2009, the Veteran submitted an application for Chapter 30 education benefits.  The Muskogee RO claims that he simultaneously, or shortly thereafter, also applied for an advance payment of these benefits in the amount of $3000.00.  The September 2009 application does not include any reference to this alleged advance payment.  The Veteran was ultimately granted education assistance benefits in the amount of $1321.00 per month, effective September 29, 2009.

A June 2010 debt letter from the RO informed the Veteran of his $3000.00 overpayment debt and noted a June 2010 waiver request.  A July 2010 decision denied his request for a waiver, explaining that he had received a $3000.00 advance payment on October 7, 2009 and a payment of $1319.27 on November 25, 2009.  In his November 2010 notice of disagreement, the Veteran denied having received two separate payments from VA during fall 2009.  The February 2011 statement of the case finds that the $3000.00 debt is valid, as the Veteran certified that he understood that he would be responsible for repayment of the $3000.00 advance payment; the Veteran has also disagreed that he understood he would be responsible for repayment.

The Board has remanded this case multiple times to determine the threshold issue of whether the $3000.00 debt is valid.  Specifically, the Board has asked the RO to provide confirmation of the October 2009 $3000.00 payment and any documentation relating to the Veteran's request for advance payment and agreement to conditions thereof.  Despite multiple attempts, the RO has been unable to provide adequate evidence to establish that this overpayment was properly created.  Email correspondence between various RO employees indicates that the RO is unable to obtain a copy of the $3000.00 check or any documentation regarding the advance payment.  See RO emails, March 2015, April 2015.  Significantly, a September 2016 RO email indicates that the only payment made to the Veteran in 2009 was for $1319.27.  Moreover, the RO has provided inconsistent audits of the Veteran's payments, including a March 2015 audit that does not show a $3000.00 payment and an April 2015 audit that does show such a payment.  This inconsistency and lack of documentation remains despite three Board remands affording the RO the opportunity to obtain such documentation.  

As the RO has been unable to provide documentation of the advance payment and the Veteran's understanding of its purpose, the Board is unable to determine that the overpayment was properly created or that the debt is valid.  Affording the Veteran the full benefit of the doubt, the Board finds that the overpayment of $3000.00 claimed by the RO was not properly created, and therefore, the debt is not valid.  In the absence of a validly created debt, consideration of whether the requirements of a waiver of such debt have been met is not necessary.  The Board concludes that discussion of a waiver is moot.


ORDER

The claimed overpayment of VA educational assistance benefits in the amount of $3000.00 was not properly created and debt of $3000.00 is invalid.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


